


Exhibit 10.2


Notice of Terms of
Restricted Stock Units


July 1, 2015


To: Dennis A. Muilenburg        
BEMSID:    


As part of the Executive Compensation Program, The Boeing Company (the
“Company”) has awarded you a Restricted Stock Unit award. The terms and
conditions of the award are as follows:




1.
RSU Award. You have been awarded 18,709 Restricted Stock Units. Each Restricted
Stock Unit (RSU) has the potential to become one share of Boeing stock. Your
RSUs are awarded pursuant to “The Boeing Company 2003 Incentive Stock Plan” (the
“Plan”) and the award is subject to the terms of the Plan. A summary of the Plan
accompanies this notice.



2.
RSU Account. The Company will maintain a record of the number of awarded RSUs in
an account established in your name.



3.
Vesting of RSUs. Your RSUs will vest on July 1, 2018. You must be employed by
the Company or one of its subsidiaries on the vesting date, in order for the
RSUs to vest. Notwithstanding the foregoing, if your employment with the Company
terminates before a vesting date because of layoff, disability, or death, all of
the RSUs will vest.



"Disability" here means a disability entitling a participant to benefits under a
long-term disability policy sponsored by the Company or one of its subsidiaries.


4.
Stock Issuance at Vesting. At the time your RSUs vest, the Company will issue to
you shares of Boeing stock equal in number to the vested number of whole RSUs in
your account, after deduction of shares to cover appropriate taxes and other
charges as described in paragraph 9.2.



5.
Dividends Credited on Your RSUs.



5.1 While RSUs are in your account, they will earn dividend equivalents in the
form of additional RSUs. Specifically, as of each dividend payment date for
Boeing stock, your RSU account will be credited with additional RSUs (“dividend
equivalent RSUs”) equal in number to the number of shares of Boeing stock that
could be bought with the cash dividends that would be paid on the RSUs in your
account if each RSU were a share of Boeing stock. The number of RSUs that
results from the calculation will be to two decimal places.


5.2 The number of shares of Boeing stock that could be bought with such cash
dividends will be calculated based on the “Fair Market Value” of Boeing stock on
the applicable dividend payment date. “Fair Market Value” here means the average
of the high and the low per share trading prices for Boeing stock as reported in
The Wall Street Journal for the specific dividend payment date, or in such other
source as the Company deems reliable.


5.3 Dividend equivalent RSUs will vest at the same time as the RSUs with which
they are associated.


6.
Adjustment in Number of RSUs. The number of RSUs in your account will be
adjusted proportionately for any increase or decrease in the number of issued
shares of Boeing stock resulting from any stock split, combination or exchange
of shares, consolidation, spin-off or recapitalization of shares, or any similar
capital adjustment or the payment of any stock dividend.



7.
Termination due to Layoff, Disability, or Death. In the event your employment is
terminated by reason of layoff, disability, or death, your RSU payout, including
any dividend equivalent RSUs, will vest after termination of employment. Payment
for such awards will be made as soon as administratively possible, but not later
than 60 days after your termination of employment.







--------------------------------------------------------------------------------




8.
Forfeiture of Non-Vested RSUs. If your employment with the Company or a
subsidiary of the Company terminates before a vesting date for the award for any
reason other than layoff, disability (as defined in paragraph 3), or death, your
nonvested RSUs will be forfeited and canceled. Dividend equivalent RSUs will be
forfeited and canceled along with the RSUs with which they are associated.



9.
RSU Award Payable in Stock.



9.1 Distribution from your RSU account will be made as soon as reasonably
possible after the vesting of your RSUs, but not later than 60 days after the
applicable vesting date. Distribution will be in whole shares of Boeing stock.
The number of shares distributed will be equal to the number of whole vested
RSUs in your account, subject to deductions described in paragraph 9.2.
Fractional share values will be applied to income tax withholding.


9.2 The Company will deduct from the distribution of your vested RSUs any
withholding or other taxes required by law and may deduct any amounts due from
you to the Company or to a subsidiary of the Company.


10.
Transfer. RSUs are not transferable except by will or applicable laws of descent
and distribution.



11.
Clawback Policy. These RSU Awards are subject to the Clawback Policy adopted by
the Company’s Board of Directors, as amended from time to time.



